 



Exhibit 10.17

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is entered into as of the
effective date (“Effective Date”) specified in the exhibit (“Exhibit”) to this
Agreement by and between Hyperion Solutions Corporation, a Delaware corporation
with offices at 1344 Crossman Avenue, Sunnyvale, California 94089 (“Hyperion”)
and the executive employee (“Employee”) specified in the Exhibit.

1.      Duties and Scope of Employment

a.      Subject to the terms of this Agreement, Hyperion agrees to employ
Employee in the position (“Position”) specified in the Exhibit, or in such other
position as Hyperion subsequently may assign to Employee, to perform the duties
of the Position (“Employment”) specified in the Exhibit, or such duties as
Hyperion subsequently may assign to Employee. Employee shall report to the
supervisor (“Supervisor”) specified in the Exhibit.

b.      During the term of Employee’s Employment, Employee shall devote
Employee’s full business efforts and time to Hyperion. During the term of
Employee’s Employment, without the prior written approval of Hyperion (which
shall not be unreasonably withheld), Employee shall not render services in any
capacity to any other person or entity, and shall not act as a sole proprietor,
partner or managing member of any other entity, or as a shareholder owning more
than one percent (1%) of the stock of any other corporation or entity. The
foregoing, however, shall not preclude Employee from engaging in reasonable
community, school or charitable activities.

c.      Employee shall comply with Hyperion’s policies and rules, as they may be
in effect from time to time, during the term of Employee’s Employment.

d.      Employee represents to Hyperion, to the best of Employee’s knowledge and
belief, that Employee is under no obligation or commitment, whether contractual
or otherwise, that is inconsistent with Employee’s obligations under this
Agreement. Employee represents to Hyperion, to the best of Employee’s knowledge
and belief, that Employee’s Employment with Hyperion will not require the use,
or disclosure, of any trade secrets or other proprietary information or
intellectual property in which Employee, or any other person, has any right,
title or interest, and that Employee’s Employment by Hyperion, as contemplated
by this Agreement, will not infringe or violate the rights of any other person
or entity. Employee represents to Hyperion, to the best of Employee’s knowledge
and belief, that Employee has returned all property and confidential information
belonging to any prior employer.

2.      Compensation

a.      Hyperion shall pay Employee, as compensation for Employee’s services, a
base salary at a gross annual rate of not less than the base salary (“Base
Salary”) specified in the Exhibit. Such Base Salary shall be payable in
accordance with Hyperion’s standard payroll procedures. The Base Salary,
together with any increases in such compensation that Hyperion may grant from
time to time, shall be referred to as the base compensation (“Base
Compensation”).

b.      As more fully and completely described in the attached offer letter with
the date (“Offer Letter Date”) specified in the Exhibit, Employee shall be
eligible to receive an annual incentive bonus (“Incentive Bonus”) with a target
amount equal to the bonus percentage (“Bonus Percentage”) specified in the
Exhibit, of Employee’s Base Compensation. Such bonus (if any) shall be awarded
based on objective or subjective criteria established in advance by Hyperion’s
board of directors or its compensation committee. The determinations of the
board or such committee with respect to such bonus shall be final and binding.
Any conflict between this subsection 2.b and the offer letter shall be resolved
in favor of the offer letter.

c.      During the term of Employee’s Employment, Employee shall be eligible to
participate in any employee benefit plans maintained by Hyperion for similarly
situated employees, subject in each case to the generally applicable terms and
conditions of the plan in question, and to the determinations of any person or
committee administering such plan. In addition to the foregoing benefits,
Employee shall be entitled to the additional benefits (“Additional Benefits”)
specified in the Exhibit, if any.

d.      During the term of Employee’s Employment, Employee shall be authorized
to incur necessary and reasonable travel, entertainment and other business
expenses in connection with Employee’s duties hereunder. Hyperion shall
reimburse Employee for such expenses upon presentation of an itemized account
and appropriate supporting documentation, all in accordance with Hyperion’s
generally applicable policies. Any single expenditure in excess of ten thousand
dollars ($10,000.00) shall require the prior approval of Hyperion’s Chief
Executive Officer, President or Chief Financial Officer.

         
Page 1 of 6
  Hyperion Confidential    

 



--------------------------------------------------------------------------------



 



3.      Term of Employment

a.      This Agreement shall be for the initial term (“Initial Term”) specified
in the Exhibit. Thereafter, this Agreement shall automatically be renewed for
successive renewal periods (“Renewal Period”) as specified in the Exhibit,
unless either party has given the other party written notice of non-renewal not
less than ninety (90) days prior to the end of the Initial Term, or Renewal
Period then in effect.

b.      Hyperion agrees to continue Employee’s Employment, and Employee agrees
to remain in Employment with Hyperion, from the Effective Date until the earlier
of the Initial Term Date or Renewal Period, or the date when Employee’s
Employment terminates according to section 4, below.

4.      Termination

a.      Employee may terminate Employee’s Employment at any time and for any
reason (or no reason) by giving Hyperion thirty (30) days advance written
notice. Hyperion may terminate Employee’s Employment at any time and for any
reason (or no reason), and with or without cause, by giving Employee thirty
(30) days advance written notice.

b.     Hyperion may also terminate Employee’s Employment due to Employee’s
permanent disability, by giving Employee notice in writing. Permanent disability
shall mean that Employee, at the time notice is given, has failed to perform
Employee’s duties under this Agreement for sixty (60), or more consecutive days,
or for ninety (90), or more days, during any twelve (12) month period, as the
result of Employee’s incapacity due to physical or mental injury, disability or
illness, and which Hyperion is unable to accommodate reasonably without undue
hardship. Employee’s Employment shall terminate automatically in the event of
Employee’s death.

c.      Unless otherwise provided for herein, upon the termination of Employee’s
Employment pursuant to this section, Employee shall only be entitled to the
compensation, benefits and reimbursements described in section 2 for the period
preceding the effective date of the termination. No unpaid bonus under Section 2
shall be payable for the year in which Employee’s Employment terminates, unless
the applicable bonus program expressly provides for the payment of a prorated
bonus for such year. The payments under this Agreement shall fully discharge all
responsibilities of Hyperion to Employee. The termination of this Agreement
shall not limit or otherwise affect Employee’s obligations under Section 5.

d.      Any other provision of this Agreement notwithstanding, subsections e and
f, below, shall not apply unless Employee has executed a general release (in a
form prescribed by Hyperion, such as the current Termination Release Agreement
available from the Hyperion legal department) of all known and unknown claims
that Employee may then have against Hyperion or persons affiliated with
Hyperion. Such release shall include, among other things, an agreement not to
prosecute any legal action or other proceeding based upon any of such claims.
Employee acknowledges that such release may provide that in the event of a
breach by Employee of the terms of the release, or of Employee’s obligations
under section 5 hereof, Hyperion shall be entitled to recover from Employee all
amounts paid under subsections e and f of this section.

e.      If:

i.      Hyperion does not renew this Agreement, or terminates Employee’s
Employment for any reason other than permanent disability, or cause, as defined
below;

ii.      Employee resigns for good reason, as defined below; or

iii.      during the term of this Agreement, the chief executive officer as of
the Effective Date of this Agreement ceases to serve as the senior executive
officer of Hyperion, Hyperion’s board of directors appoints a new chief
executive officer, and within six (6) months of the first day of such new chief
executive officer’s employment with Hyperion, Employee resigns because Hyperion
has significantly diminished the nature or scope of Employee’s authority, duties
or responsibilities the were in effect immediately prior to the appointment of
the new chief executive officer,

then, for the continuation period (“Continuation Period”) specified in the
Exhibit, following Employee’s termination, Hyperion shall pay Employee
Employee’s Base Compensation, at the rate in effect at the time of the
termination of Employment, Employee’s Incentive Bonus, both in accordance with
Hyperion’s standard payroll procedures, and continue the coverage of Employee,
and Employee’s dependents (if applicable), under the health benefit plans in
effect at the time of the termination. To the extent that such plans or the
insurance contracts or provider agreements associated with such plans do not
permit the extension of Employee’s coverage following the termination of
Employee’s active employment, Hyperion shall pay Employee cash in an amount
equal to the cost to Hyperion of the coverage that cannot be provided. If
Employee elects to continue Employee’s health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), following Employee’s
termination, then the date of the “qualifying event” for purposes of COBRA shall
be Employee’s last day of active employment.

f.      Cause means the commission of any act of fraud, embezzlement or
dishonesty by Employee, any unauthorized use or disclosure by Employee of
confidential information or trade secrets of Hyperion, or any other

         
Page 2 of 6
  Hyperion Confidential    

 



--------------------------------------------------------------------------------



 



intentional misconduct by Employee adversely affecting the business or affairs
of Hyperion in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which Hyperion may consider as
cause for the dismissal or discharge of Employee.

g.      Good reason means:

i.      a change in Employee’s position which significantly diminishes the
nature or scope of Employee’s authority, duties or responsibilities;

ii.      a reduction in Employee’s level of compensation (including Base Salary,
benefits and participation in corporate-performance based bonus or incentive
programs), excluding any insignificant change therein; or

iii.      a relocation of Employee’s place of employment by more than fifty
(50) miles;

provided and only if such change, reduction or relocation is effected by
Hyperion without Employee’s consent.

5.     Employee’s Covenants

a.      From the Effective Date of this Agreement and continuing until the
second (2nd) anniversary of Employee’s termination, Employee shall not interfere
with the business of Hyperion by, directly or indirectly, personally or through
others, soliciting or attempting to solicit, on Employee’s own behalf or on
behalf of any other person or entity, the employment of any employee of
Hyperion, or any of Hyperion’s affiliates. During this period, Employee shall
not encourage or induce, or take any action that has the effect of encouraging
or inducing, any employee of Hyperion, or any of Hyperion’s corporate
affiliates, to terminate that employee’s employment. Notwithstanding the
forgoing, or any other term in this Agreement, Employee may solicit and hire
Employee’s executive assistant away from Hyperion.

b.      For a period of one hundred and twenty days (120) days following
Employee’s termination, Employee shall not hire, or assist any other person in
hiring, any person who was an employee of Hyperion on the date of Employee’s
termination, to work at Employee’s new place of employment in a position that
reports either directly to Employee, or to any other person who reports directly
to Employee.

c.      From the Effective Date of this Agreement and continuing until the
second (2nd) anniversary of Employee’s termination, Employee shall not use any
confidential information Employee obtained during Employee’s Employment with
Hyperion to, directly or indirectly, personally or through others, solicit, or
attempt to solicit (on Employee’s own behalf or on behalf of any other person or
entity), the business of any customer, or prospective customer, of Hyperion, or
of any of Hyperion’s affiliates, for services or products similar to those sold
by Hyperion. Prospective customer means any person or entity whom Employee was
involved in contacting or soliciting to become a customer during the six
(6) month period prior to Employee’s termination.

d.      Employee has entered into an Employee Proprietary Information Agreement
with Hyperion, which is incorporated herein by reference, and survives the
termination or expiration of this Agreement. Given the nature of Employee’s
Position, Employee understands that it may be not be possible for Employee to
work in a position similar to Employee’s Position with Hyperion, doing similar
tasks involved with Employee’s Employment with Hyperion, for the companies
listed in Schedule A (attached hereto), that provide services or products that
are similar to those of Hyperion, without disclosing Hyperion’s trade secrets in
violation of the Employee Proprietary Information Agreement.

e.      Commencing on Employee’s termination and continuing thereafter, Employee
shall not directly or indirectly, personally or through others, disparage
Hyperion, or any of its predecessors, any of their products or services, any of
Hyperion’s current or former officers, directors or employees, nor make or
solicit any comments, statements, or the like to the media, on the internet, or
to others that may be considered derogatory or detrimental to the good name or
business reputation of any of the foregoing parties and entities.

f.      Employee acknowledges and agrees that Employee’s failure to perform any
of Employee’s covenants in this section would cause irreparable injury to
Hyperion, and cause damages to Hyperion that would be difficult or impossible to
ascertain or quantify. Accordingly, without limiting any other remedies that may
be available with respect to any breach of this Agreement, Employee consents to
the entry of an injunction to restrain any breach of this section.

g.      The covenants in this section shall survive any termination or
expiration of this Agreement, and the termination of Employee’s Employment with
Hyperion, for any reason.

6.      General

a.      Hyperion shall require any entity that assumes all, or substantially
all, of Hyperion’s assets to assume the obligations of this Agreement. Such an
assignment shall be binding upon any successor (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of Hyperion’s business and/or assets. This Agreement
and all rights and obligations of Employee hereunder are personal to Employee
and may not be transferred or assigned by Employee at any time. However, subject
to the

         
Page 3 of 6
  Hyperion Confidential    

 



--------------------------------------------------------------------------------



 



foregoing and where expressly permitted under this Agreement, all rights of
Employee hereunder shall inure to the benefit of, and be enforceable by,
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

b.      The validity, performance and construction of this Agreement shall be
governed by the laws of the State of California, USA (excluding its conflict of
laws provisions). Santa Clara County, California shall be the appropriate venue
and jurisdiction for the resolution of disputes hereunder.

c.      All notices or communications to be given under this Agreement shall be
in writing and shall be deemed delivered upon hand delivery, upon delivery by a
courier service, upon acknowledged facsimile communication, or three (3) days
after deposit in the United States mail, postage prepaid, by certified,
registered or first class mail. In the case of Employee, notices shall be
addressed to Employee at the home address provided by Employee, or which
Employee most recently communicated to Hyperion in writing, and in the case of
Hyperion, notices shall be addressed to its corporate headquarters and directed
to the attention of the general counsel.

d.      All payments made under this Agreement shall be subject to reduction to
reflect taxes or other charges required to be withheld by law.

e.      In the event that any provision of this Agreement is prohibited by any
law governing its construction, performance or enforcement, such provision shall
be ineffective to the extent of such prohibition without invalidating thereby
any of the remaining provisions of the Agreement. The captions of sections
herein are intended for convenience only, and the same shall not be interpretive
of the content of such section.

f.      Subject to provisions of this agreement providing for injunctive relief,
any controversy or claim arising out of or relating to this Agreement or the
breach thereof, or Employee’s Employment or the termination thereof, shall be
settled in Santa Clara County, California, by arbitration in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association. The decision of the arbitrator shall be final and
binding on the parties, and judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The parties hereby agree
that the arbitrator shall be empowered to enter an equitable decree mandating
specific enforcement of the terms of this Agreement. Employee hereby consents to
personal jurisdiction of the state and federal courts located in the County of
Santa Clara in the State of California for any action or proceeding arising from
or relating to this Agreement or relating to any arbitration in which the
parties are participants.

g.      The terms and conditions of this Agreement may not be superseded,
modified, or amended except in writing which states that it is such a
modification, signed by Employee and an authorized officer of Hyperion (other
than Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

h.      This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

i.      This Agreement, the Exhibit, any additional terms (“Additional Terms”)
specified in the Exhibit, Schedule A, the Employee Proprietary Information
Agreement, and the attached offer letter with the Offer Letter Date, constitute
the entire agreement between the parties as to the subject matter hereof, and
supersede and replace all prior or contemporaneous agreements, written or oral,
regarding such subject matter. In the event of any conflict between the terms of
these documents, the terms of this Agreement, unless expressly provided herein,
shall have precedence.

Accepted and Agreed:

          Hyperion Solutions Corporation   Employee
 
       
By:
  /s/ Godfrey Sullivan   /s/ Burton M. Goldfield

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  signature of authorized representative   signature
 
        Godfrey Sullivan   Burton M. Goldfield

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  printed name   printed name
 
        President and Chief Operating Officer    

--------------------------------------------------------------------------------

      title    

         
Page 4 of 6
  Hyperion Confidential    

 



--------------------------------------------------------------------------------



 



         

  EXECUTIVE EMPLOYMENT AGREEMENT    
(HYPERION LOGO) [f01680f0168000.gif]
  EXHIBIT    

             
Employee Name:
      Effective Date:   Offer Letter Date (if any):
Burton M. Goldfield
      January 1, 2004   November 23, 2003
 
           
Employee Address:
           
 
           
 
           
 
           
Position (title):
      Supervisor (title):     Senior Vice President, Worldwide Field Operations
  President and Chief Operating Officer of Hyperion
 
            Employment (briefly describe nature of position): The Position is
responsible for all activities related to global sales and services.
 
           
Base Salary:
          Bonus Percentage: Three hundred thousand dollars ($300,000.00) per
year       One hundred percent (100%)
 
           
Initial Term:
  Renewal Period:       Continuation Period:
Twelve (12) months
  Twelve (12) months       Twelve (12) months
 
            Additional Benefits (if any): 1. Four (4) weeks of vacation per
year, provided that no more than two (2) weeks of vacation shall continue to
accrue into subsequent years. 2. Reimbursement for the reasonable and customary
cost of an annual physical examination.
 
            Additional Terms (if any): 1. In the event that the top five
(5) officers (determined by total compensation) of Hyperion are offered new
employment terms relating to a change in ownership and/or control, such as
employment terms relating to accelerated vested, or rights to voluntary
termination with severance benefits, then such new employment terms shall also
be offered to Employee.

         
Page 5 of 6
  Hyperion Confidential    

 



--------------------------------------------------------------------------------



 



         

  EXECUTIVE EMPLOYMENT AGREEMENT    
(HYPERION LOGO) [f01680f0168000.gif]
  SCHEDULE A    

Business Objects SA
Cognos, Inc.
Microsoft Corporation, Server Division
MicroStrategy Inc.
PeopleSoft, Inc.
SAP AG

         
Page 6 of 6
  Hyperion Confidential    

 